LOVELL, District Judge,
Dissenting:
I respectfully dissent because (1) the majority view unduly constricts the scope of the statute contrary to the plain intent of congress; (2) well-reasoned decisions in the Tenth and Second Circuits are squarely against the majority’s holding here; and (3) the majority has decided the case for appellant on an issue surrendered by appellant in the briefs — that there was an application within the meaning of the statute. This denied the government the opportunity effectively to argue either orally or in brief that there was an application — a circumstance which leads me to believe the case should be reargued on that issue.
1. The statute: “Whoever knowingly makes any false statement or report ... for the purpose of influencing in any way the action of ... the Resolution Trust Corporation ... upon any application ... or loan ... [shall have committed an offense against the United States].” 18 U.S.C. § 1014. Note that the statute covers “any false statement,” conveying the plain intent of congress that any false statement is proscribed — not just written statements, not only written statements that are signed, and not only statements that are contained in the application. Note also that the statute covers “any application,” again evidencing expressly the intent of Congress that any application is included — not just those that are written, and certainly not only those which are written and signed by the defendant, and not only those containing a false statement.
Once it is recognized that the false statement need not be contained in the application it becomes clear that the correct focus and emphasis of the statute is on the false statement, not on the niceties of the application.
2. The cases. The Second Circuit held contrary to the majority’s determination here in United States v. Sackett, 598 F.2d 739 (2d Cir.1979). That case is best summarized by this quote:
Sackett’s principal claim on appeal is that 18 U.S.C. § 1014 does not embrace oral statements. Since he never signed his mother’s application form, he claims that he did not make a written misstatement and that he therefore did not violate § 1014. Our review of the statute and of the cases, however, provides no support for Sackett’s contention that *828§ 1014 applies only to written statements.
First, the statute by its terms covers “any false statement.” Common sense indicates that “any statement” means both written and oral statements. Nor did predecessor sections of Title 18 require that false statements be written to be violations. Second, the cases clearly hold that both oral and written statements are covered by the statute. See, e.g., Reass v. United States, 99 F.2d 752 (4th Cir.1938); United States v. Zavala, 139 F.2d 830 (2d Cir.1944). More recently, in United States v. Hubbell, No. 76-1119 (November 15, 1976 (unpublished)), the Tenth Circuit affirmed a § 1014 conviction based on an oral misrepresentation, despite the absence of any written loan application.
Sackett, 598 F.2d at 741. See also footnote 1 to the opinion which states:
Although the decision in Hubbell was not published, we note that Rule 17(c) of the United States Court of Appeals for the Tenth Circuit provides that “(u)npublished opinions ... can ... be cited, if relevant in proceedings before this or any other court.”
Id. at 742 n. 1.
The Hubbell decision is significant because it helps to explain the holding in United States v. Zwego, 657 F.2d 248 (10th Cir.1981), a case relied on by the majority. Hubbell is addressed by Zwego as follows:
However, for purposes of section 1014 it is not necessary that the application for the loan be formal. In United States v. Hubbell, No. 76-1119 (10th Cir.), we affirmed a section 1014 conviction based on an oral misrepresentation despite the absence of a formal loan application. We found “that the statute does not call for a formal application. Its terms apply to anyone who knowingly makes any false statement or report, ... upon any application. No formalities are demanded.” Id.
It is clear that both oral and written statements are covered by the statute. In addition, it is not necessary that the false statement be an “application” in and of itself. See United States v. Sackett, 598 F.2d 739 (2d Cir.); United States v. Hubbell, No. 76-1119 (10th Cir.).
Zwego, 657 F.2d at 250.
Because Zwego purports to rely upon Hubbell and cites Sackett, it seems clear the Zwego court would have reached the same result regardless of whether or not the bank there customarily utilized a signed application. The court simply decided the case on the facts before it in reliance on Hubbell and Sackett. Thus, Zivego, fails to support the majority’s conclusion. The majority’s statement, slip op. at 5914, that “Sorensen’s conviction must similarly be reversed because the government failed to produce evidence of a signed loan application containing false statements” is apparently in direct opposition to the Zwego, Hubbell, and Sackett precepts quoted above that both oral and written statements are covered by the statute and that it is not necessary that the false statement be an application in and of itself. I believe this unsupported statement by the majority leads them to an incorrect conclusion since neither the statute nor the cases require a signed loan application containing false statements.
Nor does United States v. Jobe, 101 F.3d 1046 (5th Cir.1996), cited by the majority, lend support to their position. Stanley Jobe was convicted of “making false statements on a loan application, in violation of 18 U.S.C. § 1014....” Id. at 1064. On appeal he argued insufficient evidence, and the court agreed:
It is undisputed that Stanley made no direct representations concerning the loan. He was neither the borrower nor the payee of the proceeds, although he was a guarantor. Moreover, Stanley Jobe did not sign any loan application at CNB on May 18, 1990; in fact, there was no formal loan application whatsoever, but rather a loan presentation form *829that was compiled by CNB employees and used by Sutton but unsigned by Stanley. At no time during the trial did the government introduce into evidence a loan application on which Stanley Jobe made a false statement.
Id. at 1064-65.
Stanley Jobe was charged with making a false statement on an application. He did not do it, and his conviction was properly reversed.
3. The stipulation and the application. Although in brief Sorensen conceded the existence of an “application” for purposes of his appeal, the majority finds there was no application because the Form 1003 was not signed by Sorensen. This leaves the panel deciding an issue that was neither briefed nor noticed for argument.
I am satisfied there was an application, both in fact and also within the meaning of the statute. Apparently the majority concedes this but for the “borrower’s” signature. (It is worth noting that a broker would not normally sign for a borrower in any event.) The record does not establish that RTC was without power to fund unsigned loan applications. Rather, government counsel stated in oral argument that it is RTC’s custom to process loans with unsigned application forms, only requiring signature at the time of closing when the note, security agreements, and other documents are signed. Clearly RTC treated and processed this unsigned 1003 as its application. The fact that the loan was never funded so the documents were never signed makes this 1003 no less an “application” within the meaning of the statute. (Certainly the loan need not be disbursed for there to be a violation of § 1014.) If the majority can accept Zwego, believing that Zwego brings oral applications within the purview of § 1014 where oral applications are customary, why isn’t RTC’s custom covered by the same reasoning?
At trial the government presented evidence as to RTC’s practices. The trial court instructed the jury — consistent with the statute — that the paper form need not be signed to constitute an application. The whole matter went to the jury, which held for the government and convicted Sorensen.
As a practical matter, it should be noted that proof of the false statements and proof of the application or loan is not an issue here. This was a sting operation involving about 50 brokers. The false statements are preserved both on the Form 1003 and on videotape.
Conclusion: Had Congress intended to require only a signed application it clearly would have so provided, but did not. I would affirm the district court, but if I could not do so on the record before the court I would order reargument of the case before this panel on whether there was an application within the meaning of the statute.